The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Response to Election
1.	The Applicants’ election of Invention I (Claims 1-12 & 17-25) for prosecution without traverse, dated July 19, 2022, is acknowledged.  Claims 13-16 have been withdrawn from further consideration.
Claim Rejections - 35 U.S.C. §102
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102(a)(1) that form the
basis for the rejections under this section made in this Office action:
102(a)(1) Conditions for patentability. NOVELTY; PRIOR ART:
A person shall be entitled to a patent unless the claimed invention was patented, described in a:
• Printed publication;  • Public use;  • On sale; or  • Otherwise available to the public before the effective filing date of the claimed invention.
*  Exception 102(b)(1)(A): To overcome this rejection under 35U.S.C. §102(a)(1) by showing, under 37CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35U.S.C. §102(a)(1);
** Exception 102(b)(1)(B): By providing evidence of a prior public disclosure via an affidavit or declaration under 37CFR 1.130(b).  Applicant is reminded that failure to fully reply to this requirement for information will result in a holding of abandonment.
3.	Claims 1-12 and 17-25 are rejected under 35 U.S.C. §102(a)(1) as being anticipated U.S. Patent No. 9,978,774 to Yamazaki et al (hereinafter Yamazaki). 
In re claim 1, Yamazaki discloses a memory device[,] comprising:
- a three-dimensional array of memory cells 4023, 4022 over a substrate surface, wherein each memory cell comprises a transistor 4400, 4200 and a capacitor 4600, 4500 [Fig. 46], and 
wherein the transistor 4400, 4200 of each memory cell 4023, 4022 comprising:
- a semiconductor channel [Fig. 21, col. 33, ln.10 & col. 34, ln.64], wherein a first end of semiconductor channel is electrically coupled to a bit line FG1 (i.e., through contact 244d, in Fig. 17) runs substantially parallel to the substrate surface, and a second end of semiconductor channel is electrically coupled to the capacitor 4600, 4500 (i.e., through contact 244e); and 
- a gate dielectric 282 [Fig. 22] on a surface of the semiconductor channel between the first end and the second end of the semiconductor channel, wherein the gate dielectric 282 is contacted by a word line
(i.e., through conductor 205b, Fig. 24B) that runs substantially perpendicular to substrate surface.

    PNG
    media_image1.png
    376
    217
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    255
    408
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    305
    601
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    609
    522
    media_image4.png
    Greyscale

Applicant (Figs.1A&2A)	compared to		Yamazaki (US Patent 9,978,774)Figs.10A-B, 46 
In re claim 2, Yamazaki discloses a plurality of bit lines BL0, BL1 in a stack [Fig. 10A], wherein the bit lines are separated by insulating layers 279, 280 [Fig. 6].
In re claim 3, Yamazaki discloses the plurality of bit lines BL0, BL1 comprising eight or more bit lines [Fig. 10A].
In re claim 4, Yamazaki discloses each bit line FG1 (i.e., through contact 244d, in Fig. 17) electrically coupled to two or more semiconductor channels.
In re claim 5, Yamazaki discloses a spacer 244A along sidewall surfaces of plurality of bit lines 244d [Fig. 16B].
In re claim 6, Yamazaki discloses the plurality of bit lines BL0, BL1 [Fig. 10A] terminating in a stair step pattern.
In re claim 7, Yamazaki discloses the semiconductor channels being thin-film semiconductor channels.
In re claim 8, Yamazaki discloses each capacitor 100 [Figs. 1-6] comprising: 
- a capacitor electrode 112 electrically coupled to the second end of the semiconductor channel; 
- a capacitor dielectric 130 over the capacitor electrode 112 [Fig. 23]; and 
- a drain electrode 116 [col. 10].
In re claim 9, Yamazaki discloses the capacitor electrode 112 and the drain electrode 116 having interdigitated surfaces [Fig. 23].
In re claim 10, Yamazaki discloses a plurality of capacitors 100, 101 sharing the same drain electrode 116 [Fig. 10B].
In re claim 11, Yamazaki discloses drain electrode 116 extending in a direction parallel to the word line.
In re claim 12, Yamazaki suggests the capacitor electrodes 112, 116 having a thickness that is equal to a thickness of the bit line.
In re claim 17, Yamazaki discloses a memory cell 4023, 4022 [Fig. 23][,] comprising a transistor 4400, 4200, wherein the transistor comprises:
- a semiconductor channel [Fig. 21, col. 33, ln.10 to col. 34, ln.65] with a first end and a second end opposite the first end inherently; 
- a gate dielectric 282 [Fig. 22] over a surface of the semiconductor channel between the first end and the second end; 
- a bit line FG1 (i.e., through contact 244d, in Fig. 17) contacting the first end of the semiconductor channel; and 
- a word line (i.e., conductor 205b, in Fig. 24B) contacting the gate dielectric 282, wherein:
. the bit line FG1 extends in a direction that is substantially orthogonal to the word line 205b; and
- a capacitor 100 [Fig. 1-6]
- a capacitor electrode 112 [col. 10]
- a capacitor dielectric 130 over the capacitor electrode 112b; and 
- a ground electrode (i.e., capacitor electrode 116, in Figs. 1-6) contacting the capacitor dielectric 130.
In re claim 18, Yamazaki discloses the capacitor 100 and transistor 200 being in same plane [Figs. 1-6]. 
In re claim 19, Yamazaki suggests the capacitor electrode and the bit line having same thickness.
In re claim 20 Yamazaki discloses capacitor electrode 112 and drain electrode 116 interdigitated [F.1-6].
In re claim 21, Yamazaki discloses the semiconductor channel being a thin film semiconductor [col. 27].
In re claim 22, Yamazaki discloses the memory cell 4023, 4022 being a part of a three-dimensional array of memory cells [Fig. 46].
In re claim 23,Yamazaki discloses memory cell 4023, 4022 being in a back end metal layer of die [F.46]
In re claim 24, Yamazaki discloses an electronic system comprising a die coupled to a motherboard, 
. wherein the die comprises a three-dimensional array of memory cells 4023 4022 over substrate surface,
. wherein each memory cell comprises a transistor 4400, 4200 and a capacitor 4600, 4500 [Fig. 46], 
. wherein the transistor and capacitor 4600, 4500 are oriented in a plane that is substantially parallel to the substrate surface [Fig. 46], and 
. wherein the transistor 4400, 4200 of each memory cell 4023, 4022 comprises: 
- a semiconductor channel [Fig. 21, col. 33, ln.10 to col. 34, ln.65], wherein a first end of the semiconductor channel is electrically coupled to a bit line FG1 (i.e., through contact 244d, in Fig. 17)  that runs substantially parallel to the substrate surface, and 
- a second end of the semiconductor channel is electrically coupled to the capacitor 4600, 4500; and 
- a gate dielectric 282 [Fig. 22] on a surface of the semiconductor channel between the first end and the second end of the semiconductor channel, wherein the gate dielectric 282 is contacted by a word line that runs substantially perpendicular to the substrate; and 
. wherein the capacitor 100 [Figs. 1-6] of each memory cell comprises: 
- a capacitor electrode 112 electrically coupled to the second end of the semiconductor channel;
- a capacitor dielectric 130 over the capacitor electrode 112 [Figs. 1-6]; and 
- a drain electrode (i.e., capacitor electrode 116, in col. 10).
In re claim 25, Yamazaki discloses the 3D array of memory cells 4023, 4022 positioned in a back end metal layer of the die [Fig. 46].
4.	Claims 1-11, 17-18 and 20-25 are rejected under 35 U.S.C. §102(a)(1) as being anticipated U.S. Patent No. 11,088,286 to Hodo et al (hereinafter Hodo). 
In re claim 1, Hodo discloses a memory device 1425[,] comprising a three-dimensional array of memory cells 1445 (or 1611-1614 in Figs. 19, 20A-E) over a substrate surface, wherein each memory cell 1445 comprises a transistor MW1 and a capacitor CS1 [Fig. 22B].
Since Hodo discloses “a first terminal of the transistor MW1 is electrically connected to the bit line BL, and a second terminal of the transistor MW1 is electrically connected to a first terminal of the capacitor CS1” [Figs. 22B and col. 36, ln.50], Hodo inherently teaches or suggests the transistor MW1 (or 200 in Fig. 17) of each memory cell 1445 [Fig. 22B] comprising:
- a semiconductor channel inherently, wherein a first end of semiconductor channel (i.e., semiconductor layer 313 in col. 27) is electrically coupled to a bit line BL that runs substantially parallel to the substrate surface, and a second end of semiconductor channel 313 is electrically coupled to the capacitor CS1; and 
- a gate dielectric 315 inherently on a surface of the semiconductor channel 313 between the first end and the second end of the semiconductor channel, wherein the gate dielectric 315 is contacted by a word
line WL that runs substantially perpendicular to the substrate 311 surface [Fig. 17].
In re claim 2, Hodo discloses a plurality of bit lines BL in a stack [Figs. 20B-E, 21], wherein the bit lines are separated by insulating layers inherently.
In re claim 3, Hodo discloses the plurality of bit lines BL comprising eight or more bit lines [Fig. 21].
In re claim 4, Hodo discloses each bit line BL electrically coupled to more semiconductor channels.

    PNG
    media_image1.png
    376
    217
    media_image1.png
    Greyscale
				
    PNG
    media_image5.png
    959
    739
    media_image5.png
    Greyscale
		
    PNG
    media_image6.png
    324
    202
    media_image6.png
    Greyscale

Applicant (Figs.1A&2A)	compared to		Hodo (US Patent 11,088,286)Figs. 17, 22B, 16B 
In re claim 5, Hodo discloses a spacer 107 along sidewall surfaces of the plurality of bit lines.
In re claim 6, Hodo discloses the plurality of bit lines BL terminating in a stair step pattern.
In re claim 7, Hodo discloses the semiconductor channels 313 being thin-film semiconductor channels.
In re claim 8, Hodo discloses each capacitor 100 comprising: 
- a capacitor electrode 110 electrically coupled to the second end of the semiconductor channel; 
- a capacitor dielectric 130 over the capacitor electrode 110 [col. 33]; and 
- a drain electrode (i.e., capacitor electrode 120, in Fig. 17).
In re claim 9, Hodo discloses the capacitor electrode 110 and drain electrode 120 having interdigitated surfaces [Fig. 17].
In re claim 10, Hodo discloses a plurality of capacitors CS1 inherently sharing the same drain electrode.
In re claim 11, Hodo discloses the drain electrode 120 extending in a direction parallel to word line WL.
In re claim 17, since Hodo discloses “a first terminal of the transistor MW1 is electrically connected to the bit line BL, and a second terminal of the transistor MW1 is electrically connected to a first terminal of the capacitor CS1” [Figs. 22B and col. 36, ln.50], Hodo inherently teaches or suggests [Figs. 22A-B] a memory cell 1445 (or 1611-1614 in Figs. 19, 20A-E)[,] comprising a transistor MW1 [Fig. 22B], wherein the transistor 200 (or MW1 in Fig. 22B) comprises:
- a semiconductor channel (i.e., semiconductor layer 313 in col. 27) inherently with a first end and a second end opposite the first end [Fig. 22B]; 
- a gate dielectric 315 inherently over a surface of the semiconductor channel 313 between the first end and the second end [Fig. 16B]; 
- a bit line BL contacting the first end of the semiconductor channel 313; and 
- a word line WL contacting the gate dielectric 315, wherein:
. the bit line BL extends in a direction that is substantially orthogonal to the word line WL; and
- a capacitor 100 [Fig. 17]
- a capacitor electrode 110 [col. 33]313; 
- a capacitor dielectric 130 over the capacitor electrode 110; and 
- a ground electrode (i.e., capacitor electrode 120, in Fig. 17) contacting the capacitor dielectric 130.
In re claim 18, Hodo discloses the capacitor CS1 and the transistor MW1 being in same plane [Fig. 17]. 
In re claim 20 Hodo discloses the capacitor electrode 110 and drain electrode 120 interdigitated [Fig 17]
In re claim 21, Hodo discloses the semiconductor channel 313 being a thin film semiconductor [col. 27].
In re claim 22, Hodo discloses the memory cell (1611-1614 in Figs. 19, 20A-E) being a part of a three-dimensional array of memory cells 2445 [Fig. 22A].
In re claim 23, Hodo discloses the memory cell 2445 being in a back end metal layer of a die [Fig. 22A]
In re claim 24, Hodo discloses an electronic system comprises a die coupled to a motherboard [Fig. 19].
Since Hodo discloses “a first terminal of the transistor MW1 is electrically connected to the bit line BL, and a second terminal of the transistor MW1 is electrically connected to a first terminal of the capacitor CS1” [Figs. 22B and col. 36, ln.50], Hodo inherently teaches or suggests: 
- a three-dimensional array of memory cells (i.e., cells 1611 in Fig. 19A, or cells 1445 in Fig. 22B) over a substrate surface, wherein each memory cell 1445 comprises a transistor MW1 and a capacitor CS1, wherein * the transistor 200 (or MW1 in Fig. 22B) and the capacitor 100 (or CS1 in Fig. 22B) are oriented in a plane that is substantially parallel to the substrate 311 surface [Fig. 17], and 
* the transistor 200 [Fig. 16B] of each memory cell 1445 comprises: 
- a semiconductor channel (i.e., semiconductor layer 313 in col. 27), wherein a first end of the semiconductor channel 313 is electrically coupled to a bit line BL that runs substantially parallel to the substrate 311 surface inherently, and 
- a second end of the semiconductor channel 313 is electrically coupled to the capacitor CS1; and 
- a gate dielectric 315 inherently on a surface of the semiconductor channel 313 between the first end and the second end of the semiconductor channel 313, wherein * the gate dielectric 315 is contacted by a word line WL that runs substantially perpendicular to the substrate, and 
* the capacitor 100 [Fig. 17] of each memory cell 1445 comprises: 
- a capacitor electrode 110 electrically coupled to the second end of the semiconductor channel 313;
- a capacitor dielectric 130 over the capacitor electrode 110 [col. 33] and 
- a drain electrode (i.e., capacitor electrode 120, in Fig. 17).
In re claim 25, Hodo discloses the 3D array of memory cells 2445 positioned in a back end metal layer of the die [Figs. 17, 19].
Claim Rejections - 35 U.S.C. §103
5.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
103(a) Conditions for patentability. NON-OBVIOUS SUBJECT MATTER:
. A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6.	Claim 12 and 19 are rejected under 35 U.S.C. §103(a) as being unpatentable over Hodo et al (U.S. Patent No. 11,088,286). 
In re claims 12 & 19, Hodo does not suggest the capacitor electrodes having a thickness that is equal to a thickness of the bit line, nor discloses the capacitor electrode and the bit line having same thickness.
It would have been obvious to a person having skills in the art to have modified the device of Hodo by utilizing the claimed “capacitor electrode and bit line having same thickness.” Since this is merely layers’ thickness that may be desired for a given application, it has been held that modifying the electrode and bitline of a memory device art involves routing skill in the art.  See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
Contact Information
7.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
October  06, 2022										    /Calvin Lee/

    PNG
    media_image7.png
    7
    666
    media_image7.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815